Exhibit 10.21

KVH INDUSTRIES, INC.

SECOND AMENDED AND RESTATED

2003 INCENTIVE AND NONQUALIFIED STOCK OPTION PLAN

(AS AMENDED AND RESTATED ON APRIL 13, 2009)

SECTION 1. PURPOSE

This 2003 Incentive and Nonqualified Stock Option Plan (the “Plan”) of KVH
Industries, Inc., a Delaware corporation (the “Company”), is designed to provide
additional incentive to executives and other key employees of the Company and
its subsidiaries and for certain other individuals providing services to or
acting as directors of the Company and its subsidiaries. The Company intends
that this purpose will be effected by the granting of incentive stock options
(“Incentive Stock Options”) as defined in Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”), and nonqualified stock options
(“Nonqualified Options”) under the Plan which afford such executives, key
employees, directors and other eligible individuals an opportunity to acquire or
increase their proprietary interest in the Company through the acquisition of
shares of its Common Stock. The Company intends that Incentive Stock Options
issued under the Plan will qualify as “incentive stock options” as defined in
Section 422 of the Code and the terms of the Plan shall be interpreted in
accordance with this intention. The term “subsidiary” shall have the meaning set
forth in Section 424 of the Code.

SECTION 2. ADMINISTRATION

2.1 THE COMMITTEE. The Plan shall be administered by the Compensation Committee
of the Board of Directors of the Company, so long as each member of such
committee shall qualify as an Outside Director, as defined below. In the event
the Compensation Committee shall include any director who is not an Outside
Director, the Outside Directors then serving as members of the Compensation
Committee shall constitute the Stock Option Committee of the Board of Directors
to administer the Plan (the Compensation Committee or Stock Option Committee, if
appointed, being referred to herein as the “Committee”). The Committee shall
have at least two members at all times. As used herein, the term “Outside
Director” means any director who (i) is not an employee of the Company or of any
“affiliated group,” as such term is defined in Section 1504(a) of the Code,
which includes the Company (an “Affiliate”), (ii) is not a former employee of
the Company or any Affiliate who is receiving compensation for prior services
(other than benefits under a tax-qualified retirement plan) during the Company’s
or any Affiliate’s taxable year, (iii) has not been an officer of the Company or
any Affiliate and (iv) does not receive remuneration from the Company or any
Affiliate, either directly or indirectly, in any capacity other than as a
director. It is the intention of the Company that the Plan shall be administered
by “disinterested persons” within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934 (the “Exchange Act”), but the authority and validity of any
act taken or not taken by the Committee shall not be affected if any person
administering the Plan is not a disinterested person. Except as specifically
reserved to the Company’s Board of Directors under the terms of the Plan, the
Committee shall have full and final authority to operate, manage and administer
the Plan on behalf of the Company. Action by the Committee shall require the
affirmative vote of a majority of all members thereof.

2.2 POWERS OF THE COMMITTEE. Subject to the terms and conditions of the Plan,
the Committee shall have the power:



--------------------------------------------------------------------------------

(a) To determine from time to time the persons eligible to receive options and
the options to be granted to such persons under the Plan and to prescribe the
terms, conditions, restrictions, if any, and provisions (which need not be
identical) of each option granted under the Plan to such persons;

(b) To construe and interpret the Plan and options granted thereunder and to
establish, amend, and revoke rules and regulations for administration of the
Plan. In this connection, the Committee may correct any defect or supply any
omission, or reconcile any inconsistency in the Plan, or in any option
agreement, in the manner and to the extent it shall deem necessary or expedient
to make the Plan fully effective. All decisions and determinations by the
Committee in the exercise of this power shall be final and binding upon the
Company and optionees;

(c) Except as provided in Section 6.3 hereof, to make, in its sole discretion,
changes to any outstanding option granted under the Plan, including: (i) to
accelerate the vesting schedule or (ii) to extend the expiration date; and

(d) Generally, to exercise such powers and to perform such acts as are deemed
necessary or expedient to promote the best interests of the Company with respect
to the Plan.

SECTION 3. STOCK

3.1 STOCK TO BE ISSUED. The stock subject to the options granted under the Plan
shall be shares of the Company’s authorized but unissued Common Stock, $.01 par
value (the “Common Stock”), or shares of the Company’s Common Stock held in
treasury. The total number of shares that may be issued pursuant to options
granted under the Plan shall not exceed an aggregate of 1,000,000 shares of
Common Stock; provided, however, that the class and aggregate number of shares
which may be subject to options granted under the Plan shall be subject to
adjustment as provided in Section 8 hereof.

3.2 EXPIRATION, CANCELLATION OR TERMINATION OF OPTION. Whenever any outstanding
option under the Plan expires, is cancelled or is otherwise terminated (other
than by exercise), the shares of Common Stock allocable to the unexercised
portion of such option may again be the subject of options under the Plan.

3.3 LIMITATION ON GRANTS. In no event may any Plan participant be granted
options with respect to more than 120,000 shares of Common Stock in any calendar
year. The number of shares of Common Stock issuable pursuant to an option
granted to a Plan participant in a calendar year that is subsequently forfeited,
cancelled or otherwise terminated shall continue to count toward the foregoing
limitation in such calendar year. In addition, if the exercise price of an
option is subsequently reduced, the transaction shall be deemed a cancellation
of the original option and the grant of a new one so that both transactions
shall count toward the maximum shares issuable in the calendar year of each
respective transaction.

SECTION 4. ELIGIBILITY

4.1 PERSONS ELIGIBLE. Incentive Stock Options under the Plan may be granted only
to officers and other employees of the Company or its subsidiaries. Nonqualified
Options may be granted to officers or other employees of the Company or its
subsidiaries, and to members of the Board and consultants or other persons who
render services to the Company (regardless of whether they are also employees).

 

2



--------------------------------------------------------------------------------

4.2 GREATER-THAN-TEN-PERCENT STOCKHOLDERS. Except as may otherwise be permitted
by the Code or other applicable law or regulation, no Incentive Stock Option
shall be granted to an individual who, at the time the option is granted, owns
(including ownership attributed pursuant to Section 424 of the Code) more than
ten percent of the total combined voting power of all classes of stock of the
Company or any subsidiary (a “greater-than-ten-percent stockholder”), unless
such Incentive Stock Option provides that (i) the purchase price per share shall
not be less than one hundred ten percent of the fair market value of the Common
Stock at the time such option is granted, and (ii) that such option shall not be
exercisable to any extent after the expiration of five years from the date it is
granted.

4.3 MAXIMUM AGGREGATE FAIR MARKET VALUE. The aggregate fair market value
(determined at the time the option is granted) of the Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
optionee during any calendar year (under the Plan and any other plans of the
Company or its subsidiary for the issuance of incentive stock options) shall not
exceed $100,000 (or such greater amount as may from time to time be permitted
with respect to incentive stock options by the Code or any other applicable law
or regulation).

SECTION 5. TERMINATION OF EMPLOYMENT OR DEATH OF OPTIONEE

5.1 TERMINATION OF EMPLOYMENT. Except as may be otherwise expressly provided
herein, options shall terminate on the earlier of:

(a) the date of expiration thereof;

(b) the date of termination of the optionee’s employment with or services to the
Company by it for cause (as determined by the Company), or voluntarily by the
optionee; or

(c) thirty days after the date of termination of the optionee’s employment with
or services to the Company by it without cause; provided, that Nonqualified
Options granted to persons who are not employees of the Company need not, unless
the Committee determines otherwise, be subject to the provisions set forth in
clauses (b) and (c) above.

An employment relationship between the Company and the optionee shall be deemed
to exist during any period in which the optionee is employed by the Company or
any subsidiary. Whether authorized leave of absence, or absence on military or
government service, shall constitute termination of the employment relationship
between the Company and the optionee shall be determined by the Committee at the
time thereof.

As used herein, “cause” shall mean (x) any material breach by the optionee of
any agreement to which the optionee and the Company are both parties, (y) any
act or omission to act by the optionee which may have a material and adverse
effect on the Company’s business or on the optionee’s ability to perform
services for the Company, including, without limitation, the commission of any
crime (other than ordinary traffic violations), or (z) any material misconduct
or material neglect of duties by the optionee in connection with the business or
affairs of the Company or any affiliate of the Company.

5.2 DEATH OR PERMANENT DISABILITY OF OPTIONEE. In the event of the death or
permanent and total disability of the holder of an option prior to termination
of the optionee’s employment with or services to the Company and before the date
of expiration of such option, such option shall terminate on the earlier of such
date of expiration or one year following the date of such death or disability.
After the death of the optionee, his/her executors, administrators or any person
or persons to whom his/her option may be transferred by will or by the laws of
descent and distribution, shall have the right, at any time prior to such
termination, to exercise the option to the extent the optionee

 

3



--------------------------------------------------------------------------------

was entitled to exercise such option immediately prior to his/her death. An
optionee is permanently and totally disabled if he/she is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than twelve months; permanent and total disability shall be
determined in accordance with Section 22(e)(3) of the Code and the regulations
issued thereunder.

SECTION 6. TERMS OF THE OPTION AGREEMENTS

Each option agreement shall be in writing and shall contain such terms,
conditions, restrictions, if any, and provisions as the Committee shall from
time to time deem appropriate. Such provisions or conditions may include without
limitation restrictions on transfer, repurchase rights, or such other provisions
as shall be determined by the Committee; provided, that such additional
provisions shall not be inconsistent with any other term or condition of the
Plan and such additional provisions shall not cause any Incentive Stock Option
granted under the Plan to fail to qualify as an incentive option within the
meaning of Section 422 of the Code. Option agreements need not be identical, but
each option agreement by appropriate language shall include the substance of all
of the following provisions:

6.1 EXPIRATION OF OPTION. Notwithstanding any other provision of the Plan or of
any option agreement, each option shall expire on the date specified in the
option agreement, which date shall not, in the case of an Incentive Stock
Option, be later than the tenth anniversary (fifth anniversary in the case of a
greater-than-ten-percent stockholder) of the date on which the option was
granted, or as specified in Section 5 hereof.

6.2 EXERCISE. Subject to Section 7.3 hereof, each option may be exercised, so
long as it is valid and outstanding, from time to time in part or as a whole,
subject to any limitations with respect to the number of shares for which the
option may be exercised at a particular time and to such other conditions as the
Committee in its discretion may specify upon granting the option.

6.3 PURCHASE PRICE. The purchase price per share under each option shall be
determined by the Committee at the time the option is granted; provided,
however, (i) that the option price of any Incentive Stock Option shall not,
unless otherwise permitted by the Code or other applicable law or regulation, be
less than the fair market value of the Common Stock on the date the option is
granted (110% of the fair market value in the case of a greater-than-ten-percent
stockholder), and (ii) that, unless approved by the holders of a majority of the
shares present and entitled to vote at a duly convened meeting of the Company’s
stockholders, the option price of any stock option shall not be less than the
fair market value of the Common Stock on the date the option is granted and the
exercise price of any outstanding stock option grant under any existing or
future stock option plan may not be reduced. Subsection 6.3(ii) hereof may not
be amended or repealed without the affirmative vote of the holders of a majority
of the shares of the Company present and entitled to vote at a duly convened
meeting of the Company’s stockholders. For the purpose of the Plan the fair
market value of the Common Stock shall be the closing price per share on the
date of grant of the option as reported by a nationally recognized stock
exchange, or, if the Common Stock is not listed on such an exchange, as reported
by the National Association of Securities Dealers Automated Quotation System,
Inc. (“NASDAQ”), or, if the Common Stock is not quoted on NASDAQ, the fair
market value as determined by the Committee.

6.4 TRANSFERABILITY OF OPTIONS. Options shall not be transferable by the
optionee otherwise than by will or under the laws of descent and distribution,
and shall be exercisable, during his or her lifetime, only by him or her.

6.5 RIGHTS OF OPTIONEES. No optionee shall be deemed for any purpose to be the
owner of any shares of Common Stock subject to any option unless and until the
option shall have been

 

4



--------------------------------------------------------------------------------

exercised pursuant to the terms thereof, and the Company shall have issued and
delivered the shares to the optionee.

6.6 REPURCHASE RIGHT. The Committee may in its discretion provide upon the grant
of any option hereunder that the Company shall have an option to repurchase upon
such terms and conditions as determined by the Committee all or any number of
shares purchased upon exercise of such option. The repurchase price per share
payable by the Company shall be such amount or be determined by such formula as
is fixed by the Committee at the time the option for the shares subject to
repurchase is granted. In the event the Committee shall grant options subject to
the Company’s repurchase option, the certificates, if any, representing the
shares purchased pursuant to such option shall carry a legend satisfactory to
counsel for the Company referring to the Company’s repurchase option.

6.7 “LOCKUP” AGREEMENT. The Committee may in its discretion specify upon
granting an option that the optionee shall agree for a period of time (not to
exceed 180 days) from the effective date of any registration of securities of
the Company (upon request of the Company or the underwriters managing any
underwritten offering of the Company’s securities), not to sell, make any short
sale of, loan, grant any option for the purchase of, or otherwise dispose of any
shares issued pursuant to the exercise of such option, without the prior written
consent of the Company or such underwriters, as the case may be.

SECTION 7. METHOD OF EXERCISE; PAYMENT OF PURCHASE PRICE

7.1 METHOD OF EXERCISE. Any option granted under the Plan may be exercised by
the optionee by delivering to the Company on any business day a written notice
specifying the number of shares of Common Stock the optionee then desires to
purchase and specifying the address to which the certificates (if any) for, or
other evidence of, such shares are to be mailed (the “Notice”), accompanied by
payment for such shares.

7.2 PAYMENT OF PURCHASE PRICE. Payment for the shares of Common Stock purchased
pursuant to the exercise of an option shall be made by:

(a) cash in an amount, or a check, bank draft or postal or express money order
payable in an amount, equal to the aggregate exercise price for the number of
shares specified in the Notice;

(b) by delivery to the Company of shares of Common Stock having a fair market
value (as defined for purposes of Section 6.3 hereof) equal in amount to the
aggregate exercise price of the Options being exercised; provided, however, that
an optionholder may not utilize this method of payment unless the following
conditions are met:

(1) at the time the optionholder submits the outstanding shares of Stock as
payment of the aggregate exercise price of the Options being exercised, the
optionholder shall have provided the Company with a letter stating that (a) the
optionholder does not know of any material, non-public information concerning
the Company, and (b) the Company is not currently in a “blackout” period; and

(2) the transaction shall have been approved by the President of the Company or
its corporate counsel on the date on which the outstanding shares of Stock are
tendered as payment of the aggregate exercise price of the Options being
exercised.

 

5



--------------------------------------------------------------------------------

(c) with the consent of the Committee, such other consideration that is
acceptable to the Committee and that has a fair market value, as determined by
the Committee, equal to such aggregate exercise price, including any
broker-directed cashless exercise/resale procedure adopted by the Committee; or

(d) with the consent of the Committee, any combination of the foregoing.

As promptly as practicable after receipt of the Notice and accompanying payment,
the Company shall deliver to the optionee the number of shares with respect to
which such option has been so exercised, issued in the optionee’s name;
provided, however, that such delivery shall be deemed effected for all purposes
when the Company or a stock transfer agent of the Company shall have either
(i) deposited stock certificates representing such shares in the United States
mail, addressed to the optionee, at the address specified in the Notice, or
(ii) placed such shares in electronic form in an account in the optionee’s name.

7.3 SPECIAL LIMITS AFFECTING SECTION 16(B) OPTION HOLDERS. Shares issuable upon
exercise of options granted to a person who in the opinion of the Committee may
be deemed to be a director or officer of the Company within the meaning of
Section 16(b) of the Exchange Act and the rules and regulations thereunder shall
not be sold or disposed of until after the expiration of six months following
the date of grant.

SECTION 8. CHANGES IN COMPANY’S CAPITAL STRUCTURE

8.1 RIGHTS OF COMPANY. The existence of outstanding options shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize, without limitation, any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of Common
Stock, or any issue of bonds, debentures, preferred or prior preference stock or
other capital stock ahead of or affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

8.2 RECAPITALIZATION, STOCK SPLITS AND DIVIDENDS. If the Company shall effect a
subdivision or consolidation of shares or other capital readjustment, the
payment of a stock dividend, or other increase or reduction of the number of
shares of the Common Stock outstanding, in any such case without receiving
compensation therefor in money, services or property, then (i) the number,
class, and price per share of shares of stock subject to outstanding options
hereunder shall be appropriately adjusted in such a manner as to entitle an
optionee to receive upon exercise of an option, for the same aggregate cash
consideration, the same total number and class of shares as he or she would have
received as a result of the event requiring the adjustment had he or she
exercised his or her option in full immediately prior to such event; (ii) the
number and class of shares with respect to which options may be granted under
the Plan; and (iii) the number and class of shares set forth in Sections 3.3
shall be adjusted by substituting for the total number of shares of Common Stock
then reserved for issuance under the Plan that number and class of shares of
stock that the owner of an equal number of outstanding shares of Common Stock
would own as the result of the event requiring the adjustment.

8.3 MERGER WITHOUT CHANGE OF CONTROL. After a merger of one or more corporations
into the Company, or after a consolidation of the Company and one or more
corporations in which (i) the Company shall be the surviving corporation, and
(ii) the stockholders of the Company immediately prior to such merger or
consolidation own after such merger or consolidation shares representing at
least fifty percent of the voting power of the Company, each holder of an
outstanding

 

6



--------------------------------------------------------------------------------

option shall, at no additional cost, be entitled upon exercise of such option to
receive in lieu of the number of shares as to which such option shall then be so
exercisable, the number and class of shares of stock or other securities to
which such holder would have been entitled pursuant to the terms of the
agreement of merger or consolidation if, immediately prior to such merger or
consolidation, such holder had been the holder of record of a number of shares
of Common Stock equal to the number of shares for which such option was
exercisable.

8.4 SALE OR MERGER WITH CHANGE OF CONTROL. If the Company is merged into or
consolidated with another corporation under circumstances where the Company is
not the surviving corporation, or if there is a merger or consolidation where
the Company is the surviving corporation but the stockholders of the Company
immediately prior to such merger or consolidation do not own after such merger
or consolidation shares representing at least fifty percent of the voting power
of the Company, or if the Company is liquidated, or sells or otherwise disposes
of substantially all of its assets to another corporation while unexercised
options remain outstanding under the Plan, (i) subject to the provisions of
clause (iii) below, after the effective date of such merger, consolidation,
liquidation, sale or disposition, as the case may be, each holder of an
outstanding option shall be entitled, upon exercise of such option, to receive,
in lieu of shares of Common Stock, shares of such stock or other securities,
cash or property as the holders of shares of Common Stock received pursuant to
the terms of the merger, consolidation, liquidation, sale or disposition;
(ii) the Committee may accelerate the time for exercise of all unexercised and
unexpired options to and after a date prior to the effective date of such
merger, consolidation, liquidation, sale or disposition, as the case may be,
specified by the Committee; or (iii) all outstanding options may be cancelled by
the Committee as of the effective date of any such merger, consolidation,
liquidation, sale or disposition provided that (x) notice of such cancellation
shall be given to each holder of an option and (y) each holder of an option
shall have the right to exercise such option to the extent that the same is then
exercisable or, if the Committee shall have accelerated the time for exercise of
all unexercised and unexpired options, in full during the 30-day period
preceding the effective date of such merger, consolidation, liquidation, sale or
disposition.

8.5 ADJUSTMENTS TO COMMON STOCK SUBJECT TO OPTIONS. Except as hereinbefore
expressly provided, the issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, for cash or property,
or for labor or services, either upon direct sale or upon the exercise of rights
or warrants to subscribe therefor, or upon conversion of shares or obligations
of the Company convertible into such shares or other securities, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock then subject to outstanding options.

8.6 MISCELLANEOUS. Adjustments under this Section 8 shall be determined by the
Committee, and such determinations shall be conclusive. No fractional shares of
Common Stock shall be issued under the Plan on account of any adjustment
specified above.

SECTION 9. GENERAL RESTRICTIONS

9.1 INVESTMENT REPRESENTATIONS. The Company may require any person to whom an
option is granted, as a condition of exercising such option, to give written
assurances in substance and form satisfactory to the Company to the effect that
such person is acquiring the Common Stock subject to the option for his or her
own account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as the Company deems
necessary or appropriate in order to comply with federal and applicable state
securities laws.

9.2 COMPLIANCE WITH SECURITIES LAWS. The Company shall not be required to sell
or issue any shares under any option if the issuance of such shares shall
constitute a violation by the

 

7



--------------------------------------------------------------------------------

optionee or by the Company of any provisions of any law or regulation of any
governmental authority. In addition, in connection with the Securities Act of
1933, as now in effect or hereafter amended (the “Act”), upon exercise of any
option, the Company shall not be required to issue such shares unless the
Committee has received evidence satisfactory to it to the effect that the holder
of such option will not transfer such shares except pursuant to a registration
statement in effect under such Act or unless an opinion of counsel satisfactory
to the Company has been received by the Company to the effect that such
registration is not required. Any determination in this connection by the
Committee shall be final, binding and conclusive. In the event the shares
issuable on exercise of an option are not registered under the Act, the Company
may imprint upon any certificate representing shares so issued the following
legend or any other legend which counsel for the Company considers necessary or
advisable to comply with the Act and with applicable in this connection by the
Committee shall be final, binding and conclusive. In the event the shares
issuable on exercise of an option are not registered under the Act, the Company
may imprint upon any certificate representing shares so issued the following
legend or any other legend which counsel for the Company considers necessary or
advisable to comply with the Act and with applicable state securities laws:

“The shares of stock represented by this certificate have not been registered
under the Securities Act of 1933 or under the securities laws of any State and
may not be sold or transferred except upon such registration or upon receipt by
the Corporation of an opinion of counsel satisfactory to the Corporation, in
form and substance for such sale or transfer.”

The Company may, but shall in no event be obligated to, register any securities
covered hereby pursuant to the Act; and in the event any shares are so
registered the Company may remove any legend on certificates representing such
shares. The Company shall not be obligated to take any other affirmative action
in order to cause the exercise of an option or the issuance of shares pursuant
thereto to comply with any law or regulation of any governmental authority.

9.3 EMPLOYMENT OBLIGATION. The granting of any option shall not impose upon the
Company any obligation to employ or continue to employ any optionee; and the
right of the Company to terminate the employment of any officer or other
employee shall not be diminished or affected by reason of the fact that an
option has been granted to him or her.

SECTION 10. WITHHOLDING TAXES

10.1 RIGHTS OF COMPANY. The Company may require an employee exercising a
Nonqualified Option, or disposing of shares of Common Stock acquired pursuant to
the exercise of an Incentive Option in a disqualifying disposition (as defined
in Section 421(b) of the Code), to reimburse the Company for any taxes required
by any government to be withheld or otherwise deducted and paid by the Company
in respect of the issuance or disposition of such shares. In lieu thereof, the
Company shall have the right to withhold the amount of such taxes from any other
sums due or to become due from the Company to the employee upon such terms and
conditions as the Company may prescribe. The Company may, in its discretion,
hold the shares to which such employee is otherwise entitled upon the exercise
of an Option as security for the payment of any such withholding tax liability,
until cash sufficient to pay that liability has been received or accumulated.

10.2 PAYMENT IN SHARES. An employee may elect to have such tax withholding
obligation satisfied, in whole or in part, by (i) authorizing the Company to
withhold from shares of Common Stock to be issued pursuant to the exercise of a
Nonqualified Option a number of shares with an aggregate fair market value (as
defined in Section 6.3 hereof determined as of the date the withholding is
effected) that would satisfy the withholding amount due with respect to such
exercise, or (ii) transferring

 

8



--------------------------------------------------------------------------------

to the Company shares of Common Stock owned by the employee with an aggregate
fair market value (as defined in Section 6.3 hereof determined as of the date
the withholding is effected) that would satisfy the withholding amount due. With
respect to any employee who is subject to Section 16 of the Exchange Act, the
following additional restrictions shall apply:

(a) the election to satisfy tax withholding obligations relating to an option
exercise in the manner permitted by this Section 10.2 shall be made either
(1) during the period beginning on the third business day following the date of
release of quarterly or annual summary statements of sales and earnings of the
Company and ending on the twelfth business day following such date, or (2) at
least six (6) months prior to the date of exercise of the option;

(b) such election shall be subject to the consent or approval of the Committee;
and

(d) the Common Stock withheld to satisfy tax withholding, if granted at the
discretion of the Committee, must pertain to an option which has been held by
the employee for at least six (6) months from the date of grant of the option.

10.3 NOTICE OF DISQUALIFYING DISPOSITION. Each holder of an Incentive Option
shall agree to notify the Company in writing immediately after making a
disqualifying disposition (as defined in Section 421(b) of the Code) of any
Common Stock purchased upon exercise of the Incentive Option.

SECTION 11. AMENDMENT OR TERMINATION OF PLAN

11.1 AMENDMENT. The Board may terminate the Plan and may amend the Plan at any
time, and from time to time, subject to the limitation that, except as otherwise
provided herein, no amendment shall be effective unless approved by the
stockholders of the Company in accordance with applicable law and regulations,
at an annual or special meeting held within 12 months before or after the date
of adoption of such amendment, in any instance in which such amendment would:
(i) increase the number of shares of Common Stock that may be issued under, or
as to which Options may be granted pursuant to, the Plan; or (ii) change in
substance the provisions of Section 4 hereof relating to eligibility to
participate in the Plan. In addition, the provisions of Subsection 6.3(ii) may
not be amended or repealed without the affirmative vote of the holders of a
majority of the shares of Common Stock present and entitled to vote at a duly
convened meeting of the Company’s stockholders. Without limiting the generality
of the foregoing, the Board is expressly authorized to amend the Plan, at any
time and from time to time, to confirm it to the provisions of Rule 16b-3 under
the Exchange Act, as that Rule may be amended from time to time.

Except as otherwise provided herein, the rights and obligations under any option
granted before amendment of this Plan or any unexercised portion of such option
shall not be adversely affected by amendment of this Plan or such option without
the consent of the holder of such option.

11.2 TERMINATION. This Plan shall terminate as of the tenth anniversary of its
effective date. The Board may terminate this Plan at any earlier time for any or
no reason. No Option may be granted after the Plan has been terminated. No
Option granted while this Plan is in effect shall be altered or impaired by
termination of this Plan, except upon the consent of the holder of such Option.
The power of the Committee to construe and interpret this Plan and the Options
granted prior to the termination of this Plan shall continue after such
termination.

 

9



--------------------------------------------------------------------------------

SECTION 12. NONEXCLUSIVITY OF PLAN

Neither the adoption of this Plan by the Board of Directors nor the submission
of this Plan to the stockholders of the Company for approval shall be construed
as creating any limitations on the power of the Board to adopt such other
incentive arrangements as it may deem desirable, including the granting of stock
options otherwise than under this Plan, and such arrangements may be either
applicable generally or only in specific cases.

SECTION 13. EFFECTIVE DATE AND DURATION OF PLAN

This Plan shall become effective upon its adoption by the Board, provided, that
the stockholders of the Company shall have approved this Plan within twelve
months prior to or following the adoption of this Plan by the Board. Subject to
the foregoing, options may be granted under the Plan at any time subsequent to
its effective date; provided, however, that (a) no such option shall be
exercised or exercisable unless the stockholders of the Company shall have
approved the Plan within twelve months prior to or following the adoption of
this Plan by the Board, and (b) all options issued prior to the date of such
stockholders’ approval shall contain a reference to such condition. No option
may be granted under the Plan after the tenth anniversary of the effective date.
The Plan shall terminate (i) when the total amount of the Common Stock with
respect to which options may be granted shall have been issued upon the exercise
of options or (ii) by action of the Board of Directors pursuant to Section 11
hereof, whichever shall first occur.

SECTION 14. PROVISIONS OF GENERAL APPLICATION

14.1 SEVERABILITY. The invalidity or unenforceability of any provision of this
Plan shall not affect the validity or enforceability of any other provision of
this Plan, each of which shall remain in full force and effect.

14.2 CONSTRUCTION. The headings in this Plan are included for convenience only
and shall not in any way effect the meaning or interpretation of this Plan. Any
term defined in the singular shall include the plural, and vice versa. The words
“herein,” “hereof” and “hereunder” refer to this Plan as a whole and not to any
particular part of this Plan. The word “including” as used herein shall not be
construed so as to exclude any other thing not referred to or described.

14.3 FURTHER ASSURANCES. The Company and any holder of an option shall from time
to time execute and deliver any and all further instruments, documents and
agreements and do such other and further acts and things as may be required or
useful to carry out the intent and purpose of this Plan and such option and to
assure to the Company and such option holder the benefits contemplated by this
Plan; PROVIDED, HOWEVER, that neither the Company nor any option holder shall in
any event be required to take any action inconsistent with the provisions of
this Plan.

14.4 GOVERNING LAW. This Plan and each Option shall be governed by the laws of
the State of Delaware.

 

10